UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5085



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RON GUPTA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cr-00237-GBL)


Submitted: June 15, 2007                       Decided: June 19, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Burkhardt Beale, BOONE BEALE, Woodbridge, Virginia, for
Appellant.   Chuck Rosenberg, United States Attorney, Anthony E.
Mucchetti, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ron   Gupta    appeals    from   the    district    court’s   order

affirming the judgment of the magistrate judge convicting him of

driving while intoxicated, in violation of 36 C.F.R. § 4.23(a)

(2006).    On appeal to this court, he argues that the National Park

Service officer did not have a reasonable suspicion to stop Gupta’s

vehicle.    He also asserts that there was insufficient evidence of

proof   beyond    a    reasonable    doubt   that    he   was   driving   while

intoxicated,      in   part   because    the   district     court   allegedly

impermissibly shifted the burden of persuasion to the defendant.

            We have reviewed the proceedings and the parties’ briefs

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.          United States v. Gupta, No.

1:06-cr-00237-GBL (E.D. Va., filed Sept. 11, 2006 & entered Sept.

13, 2006).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 2 -